Citation Nr: 1201160	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO. 08-07 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for vascular disease of the right lower extremity. 

2. Entitlement to an initial disability rating in excess of 20 percent for vascular disease of the left lower extremity. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from April 1965 until April 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which granted service connection for vascular disease of the bilateral lower extremities, secondary to his service-connected diabetes mellitus, with noncompensable evaluations effective from July 3, 2006. 

In a November 2007 rating decision, the RO granted a 20 percent disability rating for each lower extremity, from July 3, 2006.

The Veteran has not withdrawn his claim and is presumed to be seeking the maximum benefit allowed by law and regulation. AB v. Brown, 6 Vet. App. 35, 38 (1993).  Indeed, the Veteran indicated in his February 2008 VA Form 9 that he wished to continue his appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.



REMAND

The Veteran contends that his service-connected vascular disease of the lower extremities is more severe than indicated by his current 20 percent disability ratings. 

In a January 2003 rating decision, the RO granted service connection for peripheral neuropathy of the lower extremities, secondary to the Veteran's service-connected diabetes mellitus.  The Veteran is separately rated for disabilities in each the right and left leg.  

Since the last VA examination to assess the severity of his service-connected disabilities in September 2007, the Veteran has indicated that his condition has grown more severe.  In his November 2008 VA Form 646, the Veteran claimed that his symptoms have worsened in severity. During his September 2007 RO hearing, the Veteran reported frequent leg pain and difficulty walking. He also reported that he had leg numbness and would sometimes fall down.

A new examination is in order to assess the precise nature and current severity of the Veteran's vascular disease of the lower extremities.

The Veteran received a VA examination for diabetes mellitus in January 2007. At that time, the Veteran complained of numbness in both feet, some tingling in his toes, and discomfort in his legs. The VA examiner found the lower extremities to reveal no ankle swelling and noted that he could feel the Veteran's dorsalis pedis pulsations on the right foot, but only questionably so on the left foot. The examiner also found the feet to be warm, with satisfactory color and no lesions. The examiner noted that the Veteran did have phycomycosis of the greater toe of each foot. The examiner also noted that the Veteran had 70 percent obstruction of the right internal carotid artery, per medical records. 

In an April 2007 VA examination addendum, one of the January 2007 VA examiners noted that the vascular issues in the Veteran's lower extremities do not cause claudication during walking. The examiner also noted that an ankle/brachial index is obtained during vascular testing at a laboratory and was not a procedure performed at his facility.

Prior to the January 2007 VA examination, a January 4, 2007 VA medical record showed that the Veteran had an ankle/brachial index (ABI) of 85 percent for the right leg and 99 percent for the left leg. The VA medical provider also noted that the Veteran may have some intermittent lower extremity claudication. 

The Veteran received another VA examination for diabetes mellitus in September 2007. At that time, the VA examiner noted that the Veteran's medical history included symptoms of claudication and coldness of the lower extremities. The examiner found the Veteran to have a loss of hair from his knees to his feet and tense thin skin on the legs, from the knees to ankles. The examiner also found the right lower extremity to have a normal temperature, to be of a red color and to have trophic changes including thin skin, absent hair, and dystrophic nails. The examiner further found the right extremity dorsalis pedis and posterior tibial pulses to be decreased. The examiner, however, did not specify any such findings regarding the left lower extremity. The examiner also noted that a July 2007 VA vascular lab test result noted an ABI of 85 percent for the right leg and 99 percent for the left leg.

In short, the Veteran has not had an examination to assess the severity of his service-connected peripheral vascular disease in the lower extremities in more than four years.  Since that time he has asserted that the disability has grown more severe.  A new VA examination is necessary to ascertain the current severity of disability due to his vascular disease of the lower extremities. 

Prior to any examination, an attempt should be made to obtain any outstanding records of pertinent medical treatment.  Specifically noted in this regard are any records of pertinent treatment since 2008, the year of the most recent records on file.  VA's duty to assist includes obtaining relevant medical records and a thorough and contemporaneous medical examination in order to determine the nature and extent of the disability. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Finally, it is noted in an August 2002 VA examination that the Veteran reported he was applying for Social Security Administration (SSA) disability benefits. The examiner noted that the Veteran's disabilities at that time included peripheral vascular disease.  An SSA determination is not of record, nor are any records of medical findings or examinations SSA may have provided in reaching a determination.   As SSA records could be relevant to the Veteran's claim for increase, VA should ascertain whether any exist, and, if they do, obtain copies of such for the claims file. 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should request, directly from the Social Security Administration, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s). All attempts to fulfill this development must be documented in the claims file. If the search for any such records yields negative results, that fact should be clearly noted and the Veteran must be informed in writing.

2. With the Veteran's assistance, the RO/AMC should determine whether there exist any pertinent VA or private medical records that have not been associated with the claims file.  Attempts should be made to obtain copies of any identified records.  Specifically noted in this regard are any VA medical records not already associated with the claims file, including records from April 2008 to the present. The Veteran has reported treatment at the following VA medical centers: Loma Linda, Manchester, Boston and Roxbury. If the search for any such records yields negative results, the RO/AMC shall clearly note that fact in the claims file and should inform the Veteran of it in writing.

3. After any unassociated medical records are associated with the claims file, the RO/AMC should provide a VA examination by an appropriate physician to determine the current nature and severity of the disability due to the vascular disease of the lower extremities. The claims folder and a copy of this remand must be provided to and be reviewed by the examiner in conjunction with the requested VA examination. All indicated tests and studies (including determining an ankle/brachial index (ABI) though vascular testing in a laboratory) should be performed, and all findings should be set forth in detail. 

The examiner's findings should include all of the present symptoms and manifestations attributable to the Veteran's service-connected disability. The examiner's findings should also identify: 

a) whether the Veteran has claudication on walking on a level grade at 2 miles per hour for over 25 yards or under 25 yards,

b) whether the Veteran has trophic changes, such as thin skin, absence of hair, or dystrophic nails of the left and/or right extremity,

c) whether the Veteran has persistent coldness of the left and/or right extremity,

d) whether the Veteran has ischemic limb pain at rest of the left and/or right extremity, 

e) whether the Veteran has deep ischemic ulcers of the left and/or right extremity, and

f) the Veteran's ankle/brachial index for each extremity.

4. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. 
If a benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 


These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


